DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	Claims 5, 13 and 17 are objected to because of the following informalities: 
 	in claim 5,  “a selected voltage” has already been recited in the independent claim.
 	Claim 13 improperly depends from claim 14, and should depend from claim 12.
 	in claim 17,  “a selected voltage” has already been recited in the independent claim.    Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1, 5-7, 9-12, 14-15, 17 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Jutras (US 9,742,262).
 	With respect to claim 1, Jutras discloses a start-up circuit (Fig. 1 12) for a power converter, comprising: an input that receives a power converter primary side DC bus voltage (Fig. 1 Vin); a charging circuit (Fig. 2 Q2) that uses the DC bus voltage to generate a charging current (Fig. 2 or 3 Ic) to charge an energy storage device (Fig. 2 .. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jutras (US 9,742,262) in view of Hachiya (US 7,723,971). 	With respect to claim 2, Jutras discloses the start-up circuit of claim 1 as set forth above and remains silent as to the use of a timer.
 	Hachiya discloses a start-up circuit wherein the control circuit comprises a timer (Fig. 1 18,22); wherein the timer generates a signal (Fig. 1 EN) that disables (Fig. 1 SW1) the start-up circuit (Fig.1 16) after a selected time period; wherein the auxiliary 
 	With respect to claim 16, Jutras in view of Hachiya make obvious the method as set forth above. See claim 2 for additional details. 	Claims 8, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable 
 	Brinlee discloses a start-up circuit comprising a latch circuit (Fig. 7 760,D17) that transfers power (Fig. 7 Q10 active) from the energy storage device (Fig. 7 C20) to the control circuit (Fig. 7 Vdd powers control circuit) when the energy storage device reaches the selected voltage (Fig. 7 Vin sufficiently greater than Vdd); wherein the energy storage device provides power to the control circuit until the auxiliary power (Fig. 7 740) is established (Fig. 7 Q10 turns off when 740 raises Vdd). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a latch circuit that transfers power from the energy storage device to the control circuit when the energy storage device reaches the selected voltage; wherein the energy storage device provides power to the control circuit until the auxiliary power is established, in order to prevent reverse power flow from the control circuit and control the charge rate of the control circuit.  	With respect to claim 13, Jutras discloses the start-up circuit of claim 14 (or 12), and remains silent as to the load. 
 	Brinlee discloses wherein the AC-DC power converter is a power adapter for a portable electronic device (such as a laptop personal computer). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the AC-DC power converter is a power adapter for a portable electronic device in order to efficiently start the power adapter. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY R BEHM/Primary Examiner, Art Unit 2839